--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of the 1st day of January, 2008

BETWEEN:

US Geothermal Inc., a body corporate having an office at 1505 Tyrell Lane Boise,
Idaho 83706
(the "Company")

AND:

Douglas Glaspey of 1505 Tyrell Lane, Boise, Idaho 83706
(the "Employee")

WHEREAS:

(A)      the Company is in the business of developing geothermal properties;

(B)      the Company wishes to engage the Employee as Chief Operating Officer;
and

(C)      the parties hereto wish to enter into this Agreement for the purpose of
fixing the compensation and terms applicable to the employment of the Employee
during the period hereinafter set out.

            NOW THEREFORE THIS AGREEMENT WITNESSES that the parties hereto, in
consideration of the respective covenants and agreements on the part of each of
them herein contained, do hereby covenant and agree as follows:

1.        Employment
The Company hereby engages the Employee as Chief Operating Officer of the
Company and the Employee hereby accepts such employment, upon the terms and
conditions hereinafter set out.

2.        Term
This Agreement will be effective from January 1, 2008 and will remain in full
force and effect until December 31, 2008 or until terminated as hereinafter
provided.

3.        Responsibility
The Employee will devote one hundred percent of his working time to his
Employment hereunder, and while engaged in his employment will have the
authority and duty to perform and carry out such duties and responsibilities as
are customarily carried out by persons holding similar positions in other
development companies comparable in size to the Company and such additional and
related duties as may from time to time be assigned, delegated, limited or
determined by the President.

4.        Other Business Activities
It is agreed that the Employee's employment hereunder shall constitute one
hundred percent of his working time which shall be devoted exclusively for the
benefit of the

--------------------------------------------------------------------------------

Company, and therefore, the Employee may not engage in any other business
activities that would interfere with, or impede, in any significant manner, the
performance of his duties as Chief Operating Officer of the Company.

5.        Compensation
In consideration of the performance by the Employee of his responsibilities and
duties as Chief Operating Officer hereunder:

(a)        the Company will pay the Employee the sum of US$144,000 per annum,
payable in monthly installments of $12,000 no later than the last working day of
the month;

(b)        the Company will grant the Employee incentive stock options in such
amount and on such conditions as the Board of Directors of the Company may
determine from time to time;

  (c)

the Company will provide the Employee and his immediate family (consisting of
spouse and children) with medical, dental and related coverage as are available
to the other employees of the Company; and,

        (d)

the Company will provide a 401K retirement benefit as is available to the other
employees of the Company.

6.      Expenses 
          The Company will reimburse the Employee for any and all reasonable and
documented expenses actually and necessarily incurred by the Employee in
connection with the performance of his duties under this Agreement. The Employee
will furnish the Company with an itemized account of his expenses in such form
or forms as may reasonably be required by the Company and at such times or
intervals as may be required by the Company.

7.        Vacation 
            Employee will be entitled to a paid vacation of four weeks within
each 12 month period under the terms of this Agreement, to be calculated from
the date of the commencement of employment set forth in Section 2 herein. This
vacation must be taken on dates which do not adversely compromise the Employee’s
performance of his duties under this Agreement.

8.        Termination 
            This Agreement and the Employee's employment may be terminated by
the Company summarily and without notice, payment in lieu of notice, severance
payments, benefits, damages or any sums whatsoever, on the occurrence of any one
or more of the following events:

--------------------------------------------------------------------------------


  (a)

The Employee's failure to carry out his duties hereunder in a competent and
professional manner;

        (b)

The Employee's appropriation of corporate opportunities for the Employee's
direct or indirect benefit or his failure to disclose any material conflict of
interest;

        (c)

The Employee's plea of guilty to, or conviction of, an indictable offence once
all appeals (if any) have been completed without such conviction having been
reversed;

        (d)

The existence of cause for termination of the Employee at common law including
but not limited to cause related to fraud, dishonesty, illegality, breach of
statute or regulation, or gross incompetence;

        (e)

Failure on the part of the Employee to disclose material facts concerning his
business interests or employment outside of his employment by the Company,
provided such facts relate to the Employee's duties hereunder;

        (f)

Refusal on the part of the Employee to follow the reasonable and 1awfull
directions of the Company;

        (g)

Breach of fiduciary duty to the Company on the part of the Employee;

        (h)

Material breach of this Agreement or gross negligence on the part of the
Employee in carrying out his duties under this Agreement; or

        (i)

A declaration of bankruptcy on the part of the Employee by a court of competent
jurisdiction.

8.1      In the event of the early termination of the Agreement for any reason
set out in Section 8 above, the Employee shall only be entitled to such
compensation as would otherwise be payable to the Employee hereunder up to and
including such date of termination, as the case may be.

8.2      This Agreement and the Employee's employment may be terminated on
notice by the Company to the Employee for any reason other than for the reasons
set out in Section 8 above of this Agreement upon one month notice to the
Employee. In such event, the Employee will be entitled to payment of salary and
expenses until the date one month after which notice was given.

8.3      This Agreement and the Employee's employment may be terminated on
notice by the Employee to the Company for any reason upon one month notice to
the Company. In such event, the Employee will be entitled to payment of salary
and expenses until the date one month after which notice was given.

--------------------------------------------------------------------------------

8.4      If a Change of Control (as herein defined) occurs and this Agreement is
terminated by the Company, either effectively or constructively, within twelve
(12) months of such Change of Control, the Employee shall be entitled to receive
a lump sum payment in an amount equal to eighteen (18) monthly installments of
the Employee’s Compensation.

8.5      If this Agreement is terminated in accordance with Section 8.4, the
benefits provided to the Employee pursuant to Section 5 of this Employment
Agreement shall continue for the amount of months of Compensation the Employee
is entitled to following the termination of this Agreement pursuant to Section
8.4 or until the Employee commences alternative employment, whichever occurs
first.

“Change of Control” means an event occurring after the effective date of this
Agreement pursuant to which:

  a)

a merger, amalgamation, arrangement, consolidation, reorganization or transfer
takes place in which securities of the Company possessing more than 50% of the
total combined voting power of the Company’s outstanding voting securities are
acquired by a person or persons different from the person holding those voting
securities immediately prior to such event, and the composition of the Board of
Directors of the Company following such event is such that the directors of the
Company prior to the transaction constitute less than 50% of the Board
membership following the event;

        b)

any person, or any combination of persons acting jointly or in concert by virtue
of an agreement, arrangement, commitment or understanding acquires, directly or
indirectly, 50% or more of the voting rights attached to all outstanding voting
securities;

        c)

any person, or any combination of persons acting jointly or in concert by virtue
of an agreement, arrangement or commitment or understanding acquires, directly
or indirectly, the right to appoint a majority of the directors of the Company;
or

        d)

the Company sells, transfers or otherwise disposes of all or substantially all
of its assets, except that no Change of Control will be deemed to occur if such
sale or disposition is made to a subsidiary or subsidiaries of the Company.

9.        Confidential Information 
            The Employee agrees to keep the affairs and Confidential Information
(as defined below) of the Company strictly confidential and shall not disclose
the same to any person, company or firm, directly or indirectly, during or after
his employment by the Company except as authorized in writing by the Board.
"Confidential Information" includes, without limitation, the following types of
information or material, both existing and contemplated, regarding the Company
or its parent, affiliated or subsidiary companies: corporate information,
including contractual licensing arrangements, plans, strategies, tactics,
policies, resolutions, patent, trademark and trade name applications; any
litigation or negotiations; information concerning suppliers; marketing
information, including sales, investment and product plans, customer lists,
strategies, methods,

--------------------------------------------------------------------------------

customers, prospects and market research data; financial information, including
cost and performance data, debt arrangements, equity structure, investors and
holdings; operational and scientific information, including trade secrets;
technical information, including technical drawings and designs; any information
relating to any mineral projects in which the Company has an actual or potential
interest; and personnel information, including personnel lists, resumes,
personnel data, organizational structure and performance evaluations. The
Employee agrees not to use such information, directly or indirectly, for his own
interests, or any interests other than those of the Company, whether or not
those interests conflict with the interests of the Company during or after his
employment by the Company. The Employee expressly acknowledges and agrees that
all information relating to the Company, whether financial, technical or
otherwise shall, upon execution of this Agreement and thereafter, as the case
may be, be the sole property of the Company, whether arising before or after the
execution of this Agreement. The Employee expressly agrees not to divulge any of
the foregoing information to any person, partnership, Company or other legal
entity or to assist in the disclosure or divulging of any such information,
directly or indirectly, except as required by law or as otherwise authorized in
writing by the Board. The provisions of this Section 9 and Section 9.1 below
shall survive the termination of this Agreement for a period of one year.

9.1      The Employee agrees that all documents of any nature pertaining to the
activities of the Company or its related corporate entities, including
Confidential Information, in the Employee's possession now or at any time during
the Employee's period of employment, are and shall be the property of the
Company and that all such documents and copies of them shall be surrendered to
the Company when requested by the Company.

10.      Non-Competition 
            During the Non-Competition Period (as defined below), the Employee
shall not, either individually or in partnership or jointly or in conjunction
with any other person, entity or organization, as principal, agent, consultant,
lender, contractor, employer, employee, investor, shareholder or in any other
manner, directly or indirectly, advise, manage, carry on, establish, control,
engage in, invest in, offer financial assistance or services to, or permit the
Employee's name or any part thereof to be used by, any business in geothermal
resources that competes with the business of the Company, its parent, affiliated
or subsidiary companies, or any business in which the Company, its parent,
affiliated or subsidiary companies is engaged. Competition, for purposes of this
paragraph is defined as a 100-mile radius around any and all geothermal
properties acquired by the Company up to and inclusive of the date of
termination. For purposes of this Agreement, "Non-Competition Period" means a
period ending twelve (12) months after the end of the termination of this
Agreement.

11.      Acknowledgement 
            The Employee acknowledges that damages would be an insufficient
remedy for a breach by him of this Agreement and agrees that the Company may
apply for and obtain any relief available to it in a court of law or equity,
including injunctive relief, to restrain breach or threat of breach of this
Agreement by the Employee or to enforce the covenants

--------------------------------------------------------------------------------

contained therein and, in particular, the covenants contained in Sections 9 and
10, in addition to rights the Company may have to damages arising from said
breach or threat of breach.

12.      Representations and Warranties 
            The Employee represents and warrants to the Company that the
execution and performance of this Agreement will not result in or constitute a
default, breach, or violation, or an event that, with notice or lapse of time or
both, would be a default, breach, or violation, of any understanding, agreement
or commitment, written or oral, express or implied, to which the Employee is
currently a party or by which the Employee or Employee's property is currently
bound.

13.      Governing Law 
            This Agreement shall be construed and enforced in accordance with
the laws of the State of Idaho, USA.

14.      Entire Agreement 
            This Agreement constitutes the entire agreement between the parties
hereto with respect to the relationship between the Company and the Employee and
supersedes all prior arrangements and agreements, whether oral or in writing
between the parties hereto with respect to the subject matter hereof.

15.      Amendments 
            No amendment to or variation of the terms of this Agreement will be
effective or binding upon the parties hereto unless made in writing and signed
by both of the parties hereto.

16.      Assignment 
            This Agreement is not assignable by the Employee. This Agreement is
assignable by the Company to any other company, which controls, is controlled
by, or is under common control with the Company. This Agreement shall enure to
the benefit of and be binding upon the Company and its successors and permitted
assigns and the Employee and his heirs, executors and administrators.

17.      Severability 
            Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of the prohibition or unenforceability and shall be severed from the balance of
this Agreement, all without affecting the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

18.      Headings 
            The division of this Agreement into Sections and the insertion of
headings are for convenience or reference only and shall not affect the
construction or interpretation of this Agreement.

19.      Time of Essence

--------------------------------------------------------------------------------

Time shall be of the essence in all respects of this Agreement.

20.      Independent Legal Advice 
            The Employee agrees that he has had, or has had the opportunity to
obtain, independent legal advice in connection with the execution of this
Agreement and has read this Agreement in its entirety, understands its contents
and is signing this Agreement freely and voluntarily, without duress or undue
influence from any party.

21.      Notice 
            Any notice required or permitted to be made or given under this
Agreement to either party shall be in writing and shall b6 sufficiently given if
delivered personally, by facsimile, or if sent by prepaid registered mail to the
intended recipient of such notice at their respective addresses set forth below
or to such other address as may, from time to time, be designated by notice
given in the manner provided in this Section:

In the case of Company:

U.S. Geothermal Inc.
1505 Tyrell Lane
Boise, Idaho 83706
Attention: Corporate Secretary
Fax No.: 208-424-1030

In the case of Employee:

Douglas Glaspey
1505 Tyrell Lane
Boise, Idaho 83706
Fax No.: 208-424-1030

21.1      Any notice delivered to the party to whom it is addressed shall be
deemed to have been given and received on the day it is so delivered or, if such
day is not a business day, then on the next business day following any such day.
Any notice mailed shall be deemed to have been given and received on the 10th
business day following the date of mailing. In the case of facsimile
transmission, notice is deemed to have been given or served on the party to whom
it was sent at the time of dispatch if, following transmission, the sender
receives a transmission confirmation report or, if the sender's facsimile
machine is not equipped to issue a transmission confirmation report, the
recipient confirms in writing that the notice has been received.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

U.S. GEOTHERMAL INC.

--------------------------------------------------------------------------------

By:________________________________________
              Daniel Kunz - President

 

SIGNED by the Employee in the presence of:

 

      Witness   Douglas Glaspey             Printed Name of Witness    


--------------------------------------------------------------------------------